Citation Nr: 1217690	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  10-08 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of squamous cell cancer of the tonsil, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to February 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

This case was previously before the Board in March 2011, at which time it was remanded to comply with the Veteran's request for a Travel Board hearing in conjunction with this case.  Such a hearing was subsequently conducted before the undersigned Acting Veterans Law Judge in April 2011.  A transcript of this hearing is of record.  Therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The record reflects the Veteran had active service in the Republic of Vietnam, and, as such, was presumptively exposed to herbicides therein.

2.  The Veteran's squamous cell carcinoma is not one of the conditions presumptively associated with herbicide exposure under VA regulations.

3.  The preponderance of the evidence indicates that it is at least as likely as not that the squamous cell cancer of the tonsil is etiologically related to Agent Orange exposure.


CONCLUSION OF LAW

Service connection is warranted for squamous cell cancer of the tonsil.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For the reasons stated below, the Board finds that service connection is warranted for the Veteran's squamous cell cancer of the tonsil.  Therefore, no further discussion of the VCAA is warranted in this case as any deficiency has been rendered moot.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  

The Veteran alleges entitlement to service connection for squamous cell carcinoma of the tonsil based on exposure to Agent Orange while in Vietnam. 

If a veteran was exposed to Agent Orange during active service, presumptive service connection is warranted for certain specified diseases.  38 C.F.R. §§ 3.307, 3.309.  A veteran is presumed exposed to Agent Orange if he or she had active military, naval, or air service, in the Republic of Vietnam from January 9, 1962 through May 7, 1975, "unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  "[S]ervice in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam."  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to Agent Orange during active service, service connection is presumed for the following disorders:  AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes; Hodgkin's disease  ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), but excluding hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease; all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Soft tissue sarcoma includes adult fibrosarcoma, dermatofibrosarcoma protuberans, malignant fibrous histiocytoma, liposarcoma, leiomyosarcoma, epithelioid leiomyosarcoma (malignant leiomyoblastoma), rhabdomyosarcoma, ectomesenchymoma, Angiosarcoma (hemangiosarcoma and lymphangiosarcoma), proliferating (systemic) angioendotheliomatosis, malignant glomus tumor, malignant hemangiopericytoma, synovial sarcoma (malignant synovioma), malignant giant cell tumor of tendon sheath, malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas, malignant mesenchymoma, malignant granular cell tumor, alveolar soft part sarcoma, epithelioid sarcoma, clear cell sarcoma of tendons and aponeuroses, extraskeletal Ewing's sarcoma, congenital and infantile fibrosarcoma, and malignant ganglioneuroma).  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

A presumption of service connection based on Agent Orange exposure in the Republic of Vietnam during the Vietnam era is not warranted for:  hypertension; cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); breast cancer; cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer (kidney and renal pelvis); cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine organs); leukemia (other than all chronic B-cell leukemias including chronic lymphocytic leukemia and hairy cell leukemia); cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); movement disorders (including amyotrophic lateral sclerosis, but excluding Parkinson's disease); chronic peripheral nervous system disorders; respiratory disorders (wheeze or asthma, chronic obstructive pulmonary disorder, and farmer's lung); gastrointestinal, metabolic, and digestive disorders (changes in liver enzymes, lipid abnormalities, and ulcers); immune system disorders (immune suppression, allergy, and autoimmunity); circulatory disorders (other than ischemic heart disease); endometriosis; effects on thyroid homeostasis; certain reproductive effects, i.e., infertility, spontaneous abortion, neonatal or infant death and stillbirth in offspring of exposed people, low birth weight in offspring of exposed people, birth defects (other than spina bifida) in offspring of exposed people, childhood cancer (including acute myelogenous leukemia) in offspring of exposed people; and any other condition for which VA has not specifically determined a presumption of service connection is warranted.  75 Fed. Reg. 81332 (Dec. 27, 2010); 75 Fed. Reg. 32540 (June 8, 2010); 72 Fed. Reg. 32395 (June 12, 2007); 68 Fed. Reg. 27630-27641 (May 20, 2003); 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 2001); 64 Fed. Reg. 59232 (November 2, 1999); 59 Fed. Reg. 341 (Jan. 4, 1994); 61 Fed. Reg. 41442 (Aug. 8, 1996).

Here, the record demonstrates that the Veteran served in the Republic of Vietnam.  But squamous cell carcinoma of the tonsil is not a presumptive disease.  Accordingly, entitlement to service connection on a presumptive basis is not warranted.  

Notwithstanding the foregoing, the Veteran may still establish service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999).  "Of particular relevance to an analysis of medical evidence supporting such a nexus are factors such as whether a medical professional finds studies persuasive, whether there are other risk factors that might be the cause of the condition for which benefits are sought, and whether the condition has manifested itself in an unusual manner."  Polovick v. Shinseki, 23 Vet. App. 48, 53 (2009).  A statistical correlation between Agent Orange and a disease not on the presumptive list may not be the only basis for a positive nexus opinion; it may be part of the analysis, but the entirety of the analysis provided by the medical professional must be weighed and considered.  Polovick, 23 Vet. App. at 53-54.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board finds that the evidence of record supports a finding of direct service connection for squamous cell carcinoma of the tonsil.  The record demonstrates that the Veteran had squamous cell carcinoma of the tonsil; thus, there is a current disability.  See 38 C.F.R. § 3.303(a), (b); Shedden, 381 F.3d at 1167.  But the carcinoma was not diagnosed during service or within one year of service discharge.  38 C.F.R. §§ 3.303, 3.307, 3.309; Shedden, 381 F.3d at 1167.  The first diagnosis of record was in 1999, in excess of 20 years after service discharge.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder).   

The remaining evidence of record, however, demonstrates that it is at least as likely as not that the Veteran's carcinoma is related to service, to include his Agent Orange exposure.  See 38 C.F.R. §§ 3.303, 3.307, 3.309; Shedden, 381 F.3d at 1167.  In an August 2009 submission, the Veteran's treating physician, Dr. GW, and the Director of the Head and Neck Surgery at the University of Pennsylvania School of Medicine, stated that "with a high degree of medical certainty" the Veteran's cancer was related to Agent Orange exposure.  Dr. GW noted that studies revealed that Agent Orange caused an increased risk to all cancer sties, but especially in the digestive and respiratory areas.  In a September 2009 submission, another of the Veteran's treating physicians, Dr. SS, stated that as studies indicated increased risk of cancer due to Agent Orange, particularly in digestive and respiratory tracts, which include the tonsils, the cancer would be related to Agent Orange.  Dr. SS noted that the Veteran had no other significant risk factors.  

The Board finds the cumulative medical evidence of record competent, credible, and probative, and assigns significant weight to the conclusions provided therein.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess the credibility and probative value of the medical evidence in the record).  Dr. GW and Dr. SS based their determinations, in part, on studies indicating an increased risk of cancer to all sites, but particularly to the digestive and respiratory tracts.  Additionally, however, Dr. SS noted that the Veteran had no other risk factors.  Thus, the medical evidence of record is based, in part, but no entirely, on statistical correlation between Agent Orange and a disease not on the presumptive list.  See Polovick, 23 Vet. App. at 53-54.  Although the opinions contain little supporting rationale, there is no contravening evidence of record.  See Alemany v. Brown, 9 Vet. App. 518 (1996) (noting that based on statutory benefit of the doubt provisions, an accurate determination of etiology is not a condition precedent to granting service connection).  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that competent medical and other evidence of record indicates that it is at least as likely as not that the Veteran's current squamous cell cancer of the tonsil is etiologically related to his active service.  Therefore, service connection is warranted in this case.


ORDER

Entitlement to service connection for residuals of squamous cell cancer of the tonsil, to include as due to herbicide exposure, is granted.



____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


